            Case 3:16-cv-30184-MGM Document 182 Filed 10/10/19 Page 1 of 3



                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS

_________________________
                         )
JOHN DOE,                )
                         )
      Plaintiff,         )
                         )                      CIVIL ACTION NO. 3:16-CV-30184-MGM
v.                       )
                         )
WILLIAMS COLLEGE,        )                               Leave to file granted on
                         )                               October 10, 2019
      Defendant.         )
_________________________)


                   PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITIES

           Plaintiff John Doe1 (“Plaintiff”), by and through counsel, hereby respectfully files the

attached supplemental authorities in support of its Opposition to Defendant’s Motion for Summary

Judgment (Dkt. 125) and in support of its Motion for Partial Summary Judgment. (Dkt. 122.) Leave

to file was granted on October 10, 2019. (Dkt. 181.) Plaintiff states as follows relative to the

authorities:

           (A)      Haidak v. Univ. of Massachusetts-Amherst, 933 F.3d 56, 65 (1st Cir. 2019). On

August 6, 2019, the First Circuit Court of Appeals issued a ruling in Haidak v. Univ. of

Massachusetts - Amherst (copy attached as Exhibit A) that bears on issues currently before this

Court. In Haidak, the First Circuit stated that it, ”agree[s] with a position taken by the Foundation for

Individual Rights in Education,…that due process in the university disciplinary setting requires

‘some opportunity for real-time cross-examination, even if only through a hearing panel.’”

           (B)      The jury verdict in Doe v. Boston College, C.A. No. 15-cv-10790. On September

23, 2019, the jury entered its verdict after a trial. (Exhibit B.) The jury found that Boston College’s 1)

“’at ease’ and/or ‘no finding’ communications with the Hearing Board occurred and breached its


1
    Plaintiff refers to himself as “John Doe” throughout the pleadings.

                                                             1
         Case 3:16-cv-30184-MGM Document 182 Filed 10/10/19 Page 2 of 3



contract with John Doe to provide basic fairness” and 2) “breach of contract by such interference

caused the Hearing Board to find [Doe] responsible.”

        (C), (D) The order granting a preliminary injunction in Doe v. Boston College, C.A. No.

1:19-cv-11626-DPW, and the PI hearing transcript. On August 20, 2019, the District Court for the

District of Massachusetts issued an order of preliminary injunction in John Doe v. Boston College.

(Exhibit C.) The court ruled that that there is a substantial likelihood that John Doe will succeed on

his claims that he was deprived of fair process in the Defendants’ adjudication of sexual misconduct

charges against him. Exhibit D is a copy of the transcript from the preliminary injunction hearing

held on August 20, 2019. At said hearing, the honorable Judge Douglas P. Woodlock stated, in

relevant part,

        1) When credibility is at issue with respect to the core question of sexual misconduct, that is,
        what was the encounter, then at least the two participants in that conduct or two participants
        in the encounter should be -- there should be an opportunity for real-time cross-examination.
        Exhibit D at 38:8-13.

        2) Haidak is an important statement on the part of the First Circuit about what is
        fundamentally necessary when there is a disputed question that can only be resolved on the
        basis of credibility. Certainly the two principal parties involved in the encounter, John Doe
        and Jane Roe, should be subject to some form of real-time examination with questions to
        come by their adversaries…some mechanism for that real-time evaluation, it seems to me, is
        necessary; and in its absence, the process is deficient. ” Id. at 74:24-75:10.

        3) But this much is clear to me, that number one, a private institution like B.C. should follow
        practices that we'll call fair process that are parallel to due process claims against public
        institutions and that that fair process directs that when credibility of a central issue in a case
        such as this is presented, the process has to enable the factfinder to evaluate the credibility of
        the respective claims by a real-time process at which both of the respective parties are present
        and have the opportunity to suggest questions. Id. at 76:2-11.

        (E) Resolution Agreement between OCR and Williams College. On September 25,

2019, a Resolution Agreement between the United States Department of Education Office of Civil

Rights and Williams College dated January 16, 2018 was published. The Agreement states that

the College will develop an equitable procedure for handling No Contact Orders (NCOs) that are

issued pursuant to an incident or situation implicating Title IX. (Exhibit E.)


                                                    2
        Case 3:16-cv-30184-MGM Document 182 Filed 10/10/19 Page 3 of 3




Date: October 10, 2019
                                             JOHN DOE, PLAINTIFF

                                             By: _____/s/ Stacey Elin Rossi_______
                                             STACEY ELIN ROSSI (BBO# 681084)
                                             ROSSI LAW FIRM
                                             P.O. Box 442
                                             Hoosick Falls, New York 12090
                                             (413) 248-7622
                                             berkshirelegal@gmail.com

                                             KRISTA WROLDSON-MILLER (BBO# 656381)
                                              (pro hac vice)
                                             75 North Street
                                             Pittsfield, MA 01201
                                             (413) 499-4166
                                             krista@kristamillerlaw.com



                                 CERTIFICATE OF SERVICE

This document was served electronically upon all counsel of record by filing through the ECF system
on October 10, 2019.
                                             _/s/ Stacey Elin Rossi_______
                                             STACEY ELIN ROSSI




                                                 3
